Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Gerrit Winkel, on 10/29/2021.

1. 	(Currently Amended) [[An]]One or more hardware storage devices having stored thereon computer-executable instructions that are executable by a computer system to cause an automated application verification module 
	receive a software application;
	identify one or more functions of the software application;
	for at least one of the identified functions:
	in which the identified function consists of an original set comprising one or more instructions;
		add a verification prologue at the entry point of the function which does not alter the control flow of the original set of the function when the verification prologue is executed in its entirety; and
		add at least one corresponding verification prologue check to the software application, such that the verification prologue check is configured to automatically check the integrity of the corresponding verification prologue during execution of the software application.

2. 	(Currently Amended) The one or more hardware storage devices

3. 	(Currently Amended) The one or more hardware storage devices

4. 	(Currently Amended) The one or more hardware storage devices

5. 	(Currently Amended) The one or more hardware storage devices
	the execution of the software application is aborted;
	the execution of the software application fails;
	the execution of the software application continues in an erroneous way; and/or
	the execution of a predetermined integrity breach function of the software application is triggered.

6. 	(Currently Amended) The one or more hardware storage devices

7. 	(Currently Amended) The one or more hardware storage devices
	one or more predetermined data;
	one or more random bytes;


8. 	(Currently Amended) The one or more hardware storage devices
	upon a successful integrity check: continue the execution of the software application; and
	upon a failing integrity check:
		abort the execution of the software application;
		continue the execution of the software application such that it fails;
		continue the execution of the software application in an erroneous way; and/or
		trigger the execution of a predetermined integrity breach function of the software application.

9. 	(Currently Amended) The one or more hardware storage devices

10. 	(Currently Amended) The one or more hardware storage devices

11. 	(Currently Amended) The one or more hardware storage devices

12. 	(Currently Amended) The one or more hardware storage devices

an automated application verification modulethe method comprising
	receiving a software application;
	identifying one or more functions of the software application;
	for at least one of the identified functions:
		in which the identified function consists of an original set comprising one or more instructions;
		adding a verification prologue at the entry point of the function which does not alter the control flow of the original set of the function when the verification prologue is executed in its entirety; and
		[[add]]adding at least one corresponding verification prologue check to the software application, such that the verification prologue check is configured to automatically check the integrity of the corresponding verification prologue during execution of the software application.

14. – 15. (Cancelled) 

16. 	(New) The method according to claim 13, wherein the verification prologue consists of a predetermined, non-empty set comprising instructions configured such that, when the set is executed in its entirety, the control flow of the original set of the function is not altered.

17. 	(New) The method according to claim 13, wherein the verification prologue consists of a predetermined, non-empty set comprising instructions configured such that, when the set is executed in its entirety, the set has no semantic effect on the function.

18. 	(New) The method according to claim 13, wherein the verification prologue consists of a predetermined, non-empty set comprising one or more no operation or NOP instructions.

19. 	(New) The method according to claim 13, wherein the verification prologue consists of a predetermined, non-empty set comprising instructions configured such that, when the set is executed with modifications and/or not in its entirety:
	the execution of the software application is aborted;

	the execution of the software application continues in an erroneous way; and/or
	the execution of a predetermined integrity breach function of the software application is triggered.

20. 	(New) The method according to claim 13, wherein the verification prologue consists of a predetermined set comprising one or more predetermined bytes, prefixed by a predetermined jump instruction configured to jump across these predetermined bytes when executed.

21. 	(New) The method according to claim 20, wherein the one or more predetermined bytes comprise one or more of the following:
	one or more predetermined data;
	one or more random bytes;
	one or more invalid instructions.

22. 	(New) The method according to claim 13, wherein the verification prologue check is configured to:
	upon a successful integrity check: continue the execution of the software application; and
	upon a failing integrity check:
		abort the execution of the software application;
		continue the execution of the software application such that it fails;
		continue the execution of the software application in an erroneous way; and/or
		trigger the execution of a predetermined integrity breach function of the software application.






Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Higgins (US PGPub 20080177575), in view of Fink (US Patent 6820258) , and further in view of Banatre (US PGPub 20120306629) failed to disclose: one or more hardware storage devices having stored thereon computer-executable instructions that are executable by a computer system to cause an automated application verification module to: receive a software application; identify one or more functions of the software application; for at least one of the identified functions: in which the identified function consists of an original set comprising one or more instructions; add a verification prologue at the entry point of the function which does not alter the control flow of the original set of the function when the verification prologue is executed in its entirety; and add at least one corresponding verification prologue check to the software application, such that the verification prologue check is configured to automatically check the integrity of the corresponding verification prologue during execution of the software application, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Higgins, Fink, and Banatre discloses of one or more hardware storage devices having stored thereon computer-executable instructions that are executable by a computer system to cause an automated application verification module to: receive a software application; identify one or more functions of the software application; for at least one of the identified functions: in which the identified function consists of an original set comprising one or more instructions; add validation prologue at the code of the software application and add a verification function when the verification prologue is executed in its entirety; and automatically checking the integrity of the corresponding verification function. 


add a verification prologue at the entry point of the function which does not alter the control flow of the original set of the function when the verification prologue is executed in its entirety at least one corresponding verification prologue check to the software application, such that the verification prologue check is configured to automatically check the integrity of the corresponding verification prologue during execution of the software application”. 
Claim 13 is the method claim, similar to the claim 1. Therefore, claims 1-13 and 16-22 are allowed while claims14-15 are canceled.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/JAE U JEON/Primary Examiner, Art Unit 2193